DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 85-101 are pending and examined.

Claim Rejections - 35 USC § 102/103
Claim(s) 85-86 and 96-101 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent 7812227 having priority to U.S. Provisional Patent Application 60/503,989 filed 18 September 2003.
	The claims are broadly drawn to a method of reducing the level of nornicotine in a tobacco plant by inhibiting the function or expression of a nicotine demethylase; wherein the polypeptide inhibited comprises an amino acid at least 98% identical to SEQ ID NO: 4.
	U.S. Patent 7812227 in claims 8-11 teaches a method of reducing nornicotine by transforming a tobacco plant with an antisense, sense or double stranded RNA molecule that reduces nornicotine levels in said tobacco plant transformed therewith. Support for the nicotine demethylase encoded by SEQ ID NO: 181 is found in figures 16-17 that show the coding sequence and polypeptide wherein the polypeptide is the same as the instantly claimed SEQ ID NO: 4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 85-86 and 96-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7884263. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 are all drawn to a method of reducing nornicotine in a Nicotiana plant transformed with an expression cassette comprising an inhibitory nucleic acid sequence having identity of at least 90% to SEQ ID NO: 3. SEQ ID NO: 3 is found in both claim sets and thus reads upon the method of reducing nornicotine by transformation with an inhibitor nucleic acid construct of the instant claims.

Claims 85-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 9913451 and claims 17-22 of U.S. Patent No. 10383299. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of detection of a mutant nicotine demethylase encoded by SEQ ID NO: 3 or at a locus encoding SEQ ID NO: 4 of both of the issued patents require a method of making those mutations found in the specifications of the U.S. Patent No. 9913451 and U.S. Patent No. 10383299 and as instantly claimed; and thus instant claims 85-95 are obvious over the method of detection set forth in claims 14-20 of U.S. Patent No. 9913451 and claims 17-22 of U.S. Patent No. 10383299 in view of the specifications of the U.S. Patent No. 9913451 and U.S. Patent No. 10383299.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663